Citation Nr: 1124215	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis originally claimed as chronic allergies. 

2.  Entitlement to service connection for residuals of a heart murmur, to include paroxysmal atrial fibrillation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to March 1970 and from June 1970 to August 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  In pertinent part of that rating decision, the RO denied the claims for service connection for residuals of a heart murmur and chronic allergies.  

In August 2009, the Veteran testified before the undersigned during a hearing held at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A transcript of that proceeding has been associated with the claims file.

The Board remanded the matters on appeal for additional development in October 2009.  At that time, the Board instructed the Appeals Management Center (AMC) to seek the Veteran's assistance in obtaining any outstanding records of pertinent treatment and to provide the Veteran with VA examinations in conjunction with his claims.  Accordingly, the Board's remand instructions have been complied with, as an October 2009 notice letter asked the Veteran to identify any outstanding records of pertinent treatment and he was afforded a VA examination in January 2011. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

It is noted that based on the findings from that VA examination report, the RO, in an April 2011 decision, granted entitlement to service connection for ischemic heart disease and assigned a 30 percent evaluation from August 29, 2006.  The Veteran has not initiated an appeal.  

The Board notes that the Veteran initially only claimed entitlement to service connection for heart murmur.  As reflected on the title page of this decision, the Board has re-characterized that issue to encompass all types of heart disorders, including paroxysmal atrial fibrillation.  The Court of Appeals for Veteran's Claim (Court) has held that when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim." Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, given the Veteran's description of his claim throughout the appeal process, the Board finds that re-characterization of the issue as entitlement to service connection for a heart disorder is more appropriate.  

The Board notes that it appears that the Veteran wishes to raise a claim for entitlement to service connection for recurrent bronchitis.  See January 2011 VA examination report, page 6.  This issue has not yet been adjudicated and is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record clearly and unmistakably establishes that an allergy disorder existed prior to service and that it was not aggravated by the Veteran's active military service beyond the natural progression of the disease.

2.  The evidence of record does not show any current residuals of a heart murmur. 

3.  The preponderance of the evidence is against a finding that the Veteran's paroxysmal atrial fibrillation is related to his period of service, to include as a residual of his pre-existing heart murmur.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have not been met. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). 

2.  The criteria for service connection for a heart disorder, to include residuals of a heart murmur and paroxysmal atrial fibrillation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in January 2006 and October 2009 that informed him of what evidence is required to substantiate his claims, and it apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the October 2009 notice letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the October 2009 notice was sent after the initial adjudication, the Board finds this error non-prejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the October 2009 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the notice was provided the case was re-adjudicated and a February 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  Pursuant to the Board's October 2009 remand directives, VA provided the Veteran with medical examination in January 2011.  In that examination report, the examiner identified the nature of the Veteran's heart and allergy disorders and provided medical opinion regarding the respective etiologies of the diagnosed disorders.  The Board finds that the January 2011 examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Allergic Rhinitis 

The Veteran seeks entitlement to service connection for chronic allergies, currently identified as allergic rhinitis.  He asserts that he did not have any chronic allergy problems prior to his enlistment into the Marine Corps and his current problems had an onset during his period service.  Specifically, he contends that his allergy problems were exacerbated while he was stationed in Hawaii and he has had chronic allergy problems since then.  

The Board will address whether the Veteran's chronic allergy disorder was incurred in service and whether any allergy disorder that existed prior to service was permanently aggravated by service.  As noted in the Introduction, the issue of entitlement to service connection for recurrent bronchitis has been referred back to the Regional Office for original adjudication and it will not be discussed in the present decision. 

Factual Background 

A review of the Veteran's April 1967 examination prior to enlistment shows no sinus or respiratory abnormalities.  Subsequent service treatment records starting in the early 1970's are replete with complaints and treatment for allergy-related problems, including allergic rhinitis, vasomotor rhinitis, acute sinusitis, and bronchitis.  A May 1972 service treatment record shows that the Veteran reported a history of teary eyes and sneezing for the past eight years (1964).  In February 1976, he underwent an allergy clinic consultation.  That consultation report shows that the Veteran reported a history of allergies since he was in high school, but that his symptoms had become more problematic since he was stationed in Hawaii.  He also reported that his symptoms had not been present while he was stationed in Vietnam for 27 months during his first period of service.  It was also noted that the Veteran first sought treatment from an allergist in 1972, and that his symptoms were treated through environmental control.  The sinus x-ray report at that time did not reveal any evidence of chronic sinusitis, and a later November 1979 service x-ray report shows that the Veteran's sinuses were considered within normal limits.  

Subsequent service treatment records continued to show treatment for allergies.  A June 1987 service treatment record notes that the Veteran had allergic rhinitis depending on the environmental conditions.  On the Veteran's July 1989 examination report prior to separation, his sinuses and respiratory system were evaluated as normal, but it was noted by the physician that he had chronic allergic rhinitis that existed prior to his enlistment.  

The post-service medical evidence does not show complaints of, or treatment for, any allergy problems until 1997.  At that time, the evidence shows the Veteran had an aeroallergen skin test completed in September 1997.  The test results revealed that he was allergic to various grasses, trees, and molds, and he was prescribed medication for control of allergic and vasomotor rhinitis.  Subsequent treatment records show that the Veteran has been treated for acute sinusitis, bronchitis, and allergic rhinitis.  See treatment records from O'Callaghan Federal Hospital dated 1999 to 2007. 

In January 2011, the Veteran was afforded a VA examination.  In that examination report, the examiner noted the Veteran's service and post-service history of allergy problems.  The examiner also noted that the Veteran reported a pre-service onset of chronic allergies while he was in high school.  He reported that when he had his first allergy attack when he was in the 10th grade, and he denied experiencing any other allergy attack until he was stationed in Hawaii on active duty.  The examiner also noted that the Veteran reported a history of recurrent bronchitis between 1975 and 1978, and he has experience occasional allergy attacks and bronchitis since his separation from service.  On physical examination, the examiner observed that there was no evidence of any nasal obstruction and there was no evidence any residual injury to the pharynx.  The examiner diagnosed the Veteran with allergic rhinitis.  

Based on the findings contained in the claims folders and those obtained during examination, the January 2011 VA examiner concluded that the Veteran's allergic rhinitis did not have an onset in service, and it was not due to or the result of service.  The examiner noted that there was significant evidence that the disorder existed prior to his enlistment into service, and he specifically noted the evidence that was described in the February 1976 service treatment record.  The examiner further concluded that it was less likely than not the Veteran's allergic rhinitis was permanently aggravated by his period of service.  The examiner supports his conclusion by stating the following: 

"Allergic rhinitis is a condition that was historically noted in high school for the Veteran prior to service.  He had exacerbation, particularly while stationed in Hawaii, with no problems with the condition in Vietnam.  At separation, there was note of allergic rhinitis but no evidence of a worsened condition.  It was stated it was related to environment.  He has continued to be treated for the condition but no evidence of chronic progression.  This condition is likely unrelated to service and not likely aggravated by service as the natural history of condition, whether the Veteran had been in service or not, is to wax and wane depending on environmental factors.  Worsening temporarily in service was most likely related to environmental triggers in Hawaii."  

See the report of the January 2011 VA examination, and 12. 

Consideration of a Pre-Existing Disorder 

A veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at that time.  38 U.S.C.A. § 1111 (West 2002).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this matter, as delineated above, the Veteran's service treatment records show that he was diagnosed with, and treated for, allergic rhinitis.  In the May 1972 and February 1976 service treatment records, it is shown that the Veteran reported he had allergies since he was in high school.  In the report of the July 1989 examination prior to separation, the examining physician noted that the chronic allergic rhinitis existed prior to the Veteran's entrance into service.  The January 2011 examiner has also found that the Veteran's condition predated service.  Further, at no point has the Veteran denied that he experienced some allergy problems prior to his enlistment.  

The above evidence reflects that the Veteran's allergic rhinitis clearly and unmistakably existed prior to service.   The Board will now discuss the question of aggravation and whether the evidence clearly and unmistakably shows that the Veteran's disorder was not aggravated by service.  See 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b). 

In the case of aggravation, the pre-existing disease or injury will be considered to have been aggravated where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).

There has been no showing that the Veteran's allergic rhinitis underwent a permanent increase in disability during service.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153.  None of the service treatment records shows that the Veteran's allergy problems worsened as a result of his period of service.  While the Veteran has continued to seek treatment for his disorder, there is no evidence of an increase beyond the natural progression of the disease.  The Veteran's sinus and respiratory systems were evaluated as normal at the time of his separation from service in 1989.  Further, the January 2011 VA examination report showed no evidence of any chronic nasal obstruction or any residual injury due to allergic rhinitis.  The January 2011 VA examiner found that periodic increases of symptomatology during service, particularly while the Veteran was stationed in Hawaii, only represent temporary flare ups of the allergic rhinitis due to environmental allergies.  A temporary or intermittent flare-up of a pre-existing injury or disease is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board has considered the Veteran's assertions that he did not have a chronic allergy problem prior to service and that his current chronic allergic rhinitis is etiologically related only to his period of service.  The Board finds that the Veteran's assertions regarding medical diagnoses and opinions as to etiology of medical conditions are afforded little probative weight in the absence of evidence that the Veteran has had medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Where the determinative issue involves a medical opinion, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical etiology do not constitute competent medical evidence, when the question of etiology goes beyond those mere observations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that a veteran is competent to provide a diagnosis of an observable condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, while the Veteran is competent to attest to the symptomatology he has experienced over the years, the diagnosis of allergic rhinitis and the question of whether there was permanent aggravation are medical matters that require medical.  As such, the Veteran's assertions that his chronic allergic rhinitis did not pre-exist service and that chronic rhinitis was incurred during service are not considered competent medical evidence.

Moreover, the record does contain medical evidence that weighs heavily against the Veteran's claim.  Specifically, this medical evidence is found in the January 2011 VA examiner's opinion.  The examiner found that the Veteran's allergic rhinitis was not aggravated by his service.  Rather, the VA examiner found that the episodic exacerbations of the Veteran's allergies only mark temporary flare-ups of his symptomatology and that there is no evidence that shows it was permanently aggravated by his period of service. 

 Here, there is no evidence that shows that the allergy problems that the Veteran had prior to entrance into service had permanently increased in severity during his period of service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  It is clear and unmistakable from the evidence that the Veteran's allergy disorder, currently identify as allergic rhinitis, both existed prior to service and was not aggravated by his period of active military service.  VAOPGCPREC 3-2003 (July 16, 2003).  The presumption of soundness has been rebutted, and it is not applicable in this case.  See 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304(b).

The Board finds that the evidence is not in relative equipoise.  The Veteran may not be afforded the benefit of the doubt and his claim for service connection for chronic allergies, currently identified as allergic rhinitis, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disorder 
 
The Veteran seeks entitlement to service connection for residuals of a heart murmur.  He reports that he had a history of heart murmurs in service, and that symptomatology marks the inservice onset of his current heart problems.  

A review of the service treatment records shows that in May 1987 the Veteran had an abnormal EKG test.  Findings from the test were related to gastrointestinal problems.  The service treatment records also show two notations that indicate that the Veteran had a heart murmur during his period of service.  See May 1988 Dental Health Questionnaire and May 1989 Clinical Note prior to dental examination.   On the report of a July 1989 examination prior to separation, the Veteran's heart and cardiovascular system were evaluated as normal.  On the associated report of medical history, the Veteran denied experiencing any heart problems during his period of service.  

The post-service treatment records show the Veteran reported a history of heart murmur in April 2004.  More recent post-service treatment records, however, do not show any evidence of a current heart murmur.  See October 2006 and February 2007 treatment records from O'Callaghan Federal Hospital.  These treatment records do show that the Veteran was diagnosed with paroxysmal atrial fibrillation starting in 2004, and with coronary artery disease, status-post two stents implants in 2005.  

A November 2007 private echocardiogram (ECHO) report shows an impression of concentric hypertrophy of the left ventricle and mild mitral regurgitation.  There was evidence of a slight prolapse of the posterior mitral valve leaflet that did not meet the full criteria for mitral valve prolapse and there was no evidence of any wall motion abnormalities or pericardial effusion.  A December 2007 private electrocardiogram (EKG) report revealed no findings of significant dysrhythmia.  

In January 2011, the Veteran was afforded a VA examination to determine if he had any current heart disorders (to include residuals of a murmur) that were etiologically related to his period of service.  The examiner noted that the Veteran reported a history of heart murmur that existed prior to his enlistment into service, in which he was informed during a high school sport physical that he had a heart murmur.  The Veteran further reported that he was told during his separation examination in 1989 that he had a heart murmur.  The Veteran reported that since then he has been treated for an irregular heart beat and coronary artery disease.  On physical examination, the examiner observed no evidence of congestive heart failure and noted that the Veteran's heart had a regular rhythm without evidence of any extra sounds.  The findings from the chest x-ray, EKG, ECHO, and holter monitor revealed no heart abnormalities. 

Based on the objective findings contained in the claims folder and obtained from the examination, the January 2011 VA examiner concluded that the Veteran had a remote heart murmur without evidence of significant valve disease or residuals.  The examiner stated that there was no evidence of a heart murmur on examination or in the past since his period of service.  The examiner noted that the finding of a mild mitral regurgitation on the November 2007 ECHO report was likely an incidental finding of no clinical significance.  

Also, based on the same findings, the January 2011 VA examiner also found that the Veteran had a current diagnosis of paroxysmal atrial fibrillation and ischemic heart disease, status-post coronary stent implants.  The examiner concluded that the paroxysmal atrial fibrillation was not related to the history of heart murmur or his ischemic heart disease.  The examiner stated that the paroxysmal atrial fibrillation was not related to the history of heart murmur, because there was no evidence of atrial enlargement to pre-dispose the Veteran to arrhythmia.  The examiner further stated that paroxysmal atrial fibrillation was not likely related to the Veteran's ischemic heart disease, because paroxysmal atrial fibrillation was common, particularly for individuals over the age of 60, and there was no evidence of atrial enlargement on the ECHO.  

Here, based on a review of the record, the Board finds that the competent medical evidence does not show that the Veteran has any current residuals of a heart murmur.  Although the service treatment records contain notation that the Veteran had a heart murmur in service, the more recent medical evidence from post-service treatment records and the January 2011 VA examination report did not show that the Veteran had a current diagnosis of a heart murmur, or any current residuals of a heart murmur.  

VA law requires that the grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  One of the requirements for service connection is competent evidence that a claimed disability currently exists.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, there is no current diagnosis of any residuals of a heart murmur; service connection is not warranted.  See Hickson, 12 Vet. App. at 253.  

In addition to the medical evidence, the Board has also considered the Veteran's own lay statements in support of his claim, in particular his assertion that his current heart problems (paroxysmal atrial fibrillation) are related to his inservice history of heart murmur.  While the Veteran is competent to attest to the symptoms he experiences, as a lay person, however, he is not competent to render a medical diagnosis in this regard.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that a veteran is competent to provide a diagnosis of an observable condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). Notably, a heart murmur, or any residuals thereof, are medical conditions that cannot be identified by a lay person; rather it requires diagnostic testing and medical expertise to determine its very nature.

Here, although the service treatment records show that the Veteran had a history of heart murmur during service, he was never evaluated with a heart murmur or any heart problems on subsequent examination in service or at the time of his separation from service.  The VA examiner found no residuals of a heart murmur in January 2011.  Without a current disability involving a murmur or residuals thereof, service connection for this condition is not in order.   

Additionally, the medical evidence does not show a diagnosis of paroxysmal atrial fibrillation until 2004, which comes 15 years after the Veteran's separation from service.  38 C.F.R. §§ 3.303, 3.307. 3.309.  This significant period between the Veteran's active service and the first diagnosis of paroxysmal atrial fibrillation presents an evidentiary gap that weighs heavily against a claim for service connection on a direct basis.  A lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

There is also no medical evidence establishing a possible relationship the Veteran's paroxysmal atrial fibrillation and his period of service.  The January 2011 VA examiner noted that it was not related the Veteran's history of heart murmur or his ischemic heart disease, as there was no diagnostic evidence of atrial enlargement on examination.  Rather, the January 2011 VA examiner linked the paroxysmal atrial fibrillation to the natural aging process, and not to any aspect of the Veteran's period of service. 

Other than the appellant's lay assertions that his current heart problems are residuals of a heart murmur, the record is devoid of any competent evidence linking his current diagnosed disorder to any event, or incident, of the Veteran's period of service.  

In sum, the most recent medical evidence does not show that the Veteran has any current residuals of a heart murmur.  Without current competent evidence that a claimed disability currently exists, service connection for that condition is not warranted.  See Hickson, 12 Vet. App. at 253.  In addition, the preponderance of the evidence is against a finding that his current diagnosed paroxysmal atrial fibrillation is related to his period of service, to include his inservice history of a heart murmur.  The Board finds that the evidence is not in relative equipoise, and the Veteran may not be afforded the benefit of the doubt.  The claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for allergic rhinitis is denied. 

Entitlement to service connection for residuals of a heart murmur is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


